        Case 1:18-cv-11924-FDS Document 67 Filed 07/15/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


Matthew Vanderhoop
                 Plaintiff(s)

            v.                           CIVIL ACTION NO. 1:18-cv-11924-FDS



Wilmington Savings Funds Society FSB
                  Defendant(s)


                           JUDGMENT IN A CIVIL CASE

SAYLOR U.S.D.J



      IT IS ORDERED AND ADJUDGED: Pursuant to the Memorandum and
      Order of this court on 07/15/2019, Summary Judgment is GRANTED
      for the Defendant. This action is hereby dismissed




                                               ROBERT M. FARRELL
                                               CLERK OF COURT



Dated: 07/15/2019
                                            By /s/ Taylor Halley
                                               Deputy Clerk
